Citation Nr: 1335563	
Decision Date: 11/04/13    Archive Date: 11/13/13

DOCKET NO.  09-28 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for bilateral hearing loss.  

2.  Whether new and material evidence has been received to reopen a claim for service connection for depression.  

3.  Entitlement to service connection for a psychiatric disorder other than depression, to include posttraumatic stress disorder (PTSD), adjustment disorder, and/or cognitive disorder.  

4.  Entitlement to service connection for tinnitus.  

5.  Entitlement to service connection for a skin disorder, to include squamous cell carcinoma, actinic keratoses, and seborrheic keratoses.  




REPRESENTATION

Appellant represented by:	Larry Knopf, Attorney


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from July 1954 to January 1958.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction remains with the Montgomery, Alabama RO.  

In January 2013, the Board remanded the case to schedule the Veteran for a requested videoconference hearing.  A February 2013 letter advised the Veteran that he was scheduled for a hearing in March 2013.  In March 2013, the Veteran's attorney advised the RO that the Veteran had recently been convicted of felony offenses and was incarcerated for an extended period.  The attorney stated that he was withdrawing as the Veteran's representative and requested that the scheduled hearing be postponed should the Veteran desire to pursue his disability claim, and to allow him to obtain other legal representation.  While the attorney asked that the scheduled hearing be postponed, a note from the Veterans Law Judge before whom the Veteran was scheduled to testify, made on the date of the scheduled hearing, indicates that the hearing had been cancelled.  There are no outstanding hearing requests of record.  

In August 2013, the Board advised the attorney that because the case was certified to the Board prior to receipt of the March 2013 letter and there was no documentation that the Veteran had revoked the attorney's authority to act on his behalf, he was required to file a motion for withdrawal with the Board showing good cause for the withdrawal.  See 38 C.F.R. § 20.608 (2013).  The attorney was advised that the Veteran's case would be held in abeyance for 30 days and if a response was not received within 30 days of the date of the letter, it would be assumed that he wished to remain the Veteran's representative. A copy of the August 2013 letter was also sent to the Veteran.  The attorney has not since submitted a motion to withdraw as the Veteran's representative and, therefore, remains the Veteran's representative.  

A claim for service connection for an acquired psychiatric disorder was previously denied in a May 1998 Board decision.  The evidence of record at the time of that decision included a diagnosis of depression; however, diagnoses of other psychiatric disorders, to include PTSD, adjustment disorder, and/or cognitive disorder, were not of record.  Thus, new and material evidence is required to reopen the claim for service connection for depression.  See 38 C.F.R. § 3.156(a).  

In a January 2008 rating decision, service connection for PTSD was denied.  Evidence of record dated since January 2007 includes diagnoses of PTSD, cognitive disorder, adjustment disorder, and depression/major depressive disorder.  The law holds that the scope of a mental health disability claim includes any mental health disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

However, as diagnoses of a psychiatric disorder other than depression were not of record at the time of the May 1998 Board decision, the Board has characterized the claim for service connection for a psychiatric disorder other than depression as reflected on the title page.  See Boggs v. Peake, 520 F.3d 1330 (Fed Cir. 2008) (holding that claims for disabilities based upon distinctly diagnosed diseases or injuries must be considered separate and distinct claims).  

In his December 2006 claim, the Veteran indicated that he was seeking service connection for cancer - in January 2007, he specified skin cancers.  The claim for service connection for skin cancer was denied in the January 2008 rating decision.  VA treatment records dated from April 2006 to October 2007 reflect findings of actinic keratoses and seborrheic keratoses.  More recently, the Veteran has been diagnosed with squamous cell carcinoma.  In light of the Veteran's assertions, and the evidence of record, the Board has recharacterized the claim for service connection for skin cancer as reflected on the title page.  See Clemons, supra.  

The Board has reviewed the contents of the Veteran's Virtual VA file and found that it contains additional medical evidence that was considered by the RO in the March 2012 supplemental statement of the case (SSOC).  Therefore, the Board's consideration of this evidence will not result in prejudice to the Veteran. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

Remand is required to obtain a supplemental medical opinion regarding the claim for service connection for a psychiatric disorder other than depression; to obtain outstanding VA treatment records; and to provide the Veteran with additional notice regarding his claims.  Because the claims are being remanded, the Veteran should also be given another opportunity to provide information to allow VA to attempt to corroborate his reported in-service stressors.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his hearing loss, tinnitus, psychiatric disorder, and/or skin disorder.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file or Virtual VA e-folder.  

A specific request should be made for treatment records from the Birmingham VA Medical Center (VAMC):  (1) dated prior to September 1993 (to specifically include any records of treatment for hearing problems around 1979); (2) dated between November 1995 and October 2006 (to include any records regarding treatment for adjustment disorder in February 2004 and major depressive disorder dated in September 2006); (3) dated between October 2007 and February 2009 (to include any treatment for major depressive disorder dated in January 2008 and any dermatology records dated in 2008); and (4) any records dated since February 2012 (to include any records regarding the issuance of a hearing aid).   

If any identified records are not obtainable (or none exist), the Veteran and his representative should be notified and the record clearly documented.

2. Provide the Veteran a corrective VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that advises him of the information and evidence necessary to substantiate his requests to reopen claims for service connection for bilateral hearing loss and depression in light of the bases for the prior denials of the claims in the May 1998 Board decision.  This letter should advise the Veteran that new and material evidence is required to reopen these claims, and should inform him of the information and evidence required to substantiate the underlying claims for service connection.  

This corrective VCAA notice should also advise the Veteran of the information and evidence necessary to substantiate his expanded claims for service connection for a psychiatric disorder other than depression and for a skin disorder.  

3.  Request from the Veteran a statement containing as much detail as possible regarding his claimed in-service stressors, including a plane crash at Tyndall Air Force Base and someone being stabbed while the Veteran was on guard duty in Korea.  

The Veteran should be asked to provide specific details of the claimed stressful events during service, such as dates, places, detailed descriptions of the events, his service unit, duty assignment, and the names and other identifying information concerning any individuals involved in the events.  He should try to identify the dates of the claimed stressors within two month periods of time. The Veteran should be told that the information is necessary to obtain supportive evidence of the stressful events and that failure to respond may result in adverse action.

4. The RO should forward any stressor information that is capable of verification to the U.S. Army and Joint Services Records Research Center (JSRRC), so that it can provide any information based on a review of unit or other records that might corroborate the claimed stressor(s). If referral to JSRRC or other pertinent sources is to no avail, the RO should advise the Veteran to submit alternate forms of evidence to support his claim of service connection for PTSD. All attempts to obtain the records should be documented in the claims file or Virtual VA e-folder.

If the JSRRC or other appropriate agency requests more specific descriptions of the stressors in question, notify the Veteran and request that he provide the necessary information. If the Veteran provides additional information, forward it to the requesting agency.

5. After all available records have been associated with the claims file or Virtual VA e-folder, forward the claims file to the examiner that conducted the January 2012 VA examination, if available, for a supplemental medical opinion.  The claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

Based on review of the record, the examiner must provide an opinion as to whether the Veteran has had a psychiatric disorder, to include PTSD, adjustment disorder, and/or cognitive disorder, at any time since January 2007 (when the Veteran filed his current claim for service connection).  If so, the examiner must provide an opinion, with regard to EACH psychiatric disorder, as to whether that psychiatric disorder began during active service or is related to any incident of service.  

If the examiner determines that the Veteran has met the criteria for a diagnosis of PTSD AT ANY TIME since January 2007, she must state whether the diagnosis is based on an in-service stressor and identify the specific stressor(s).  

As indicated above, the examiner should review the record in conjunction with rendering the requested opinion; however, her attention is drawn to the following:

* Service treatment records reflect that, on separation examination in December 1957, clinical evaluation of the psychiatric system was normal; however, the Veteran reported frequent trouble sleeping for several years, with his problem being greater since arriving in Korea.  The examiner noted that the Veteran worried quite a bit about his family, but this was described as "nonsignficant."  

* A January 1994 VA treatment record includes an impression of depression.  

* During a May 1994 VA examination, the Veteran described dysthymia for about six years with episodes of depression which had been worse since his home and business were destroyed by a tornado.  The pertinent diagnosis was depressive disorder in remission with treatment.  

* During an October 1996 hearing, the Veteran asserted that he had a psychiatric condition related to breathing jet fuel in service.  He stated that he felt like breathing this fuel made him nervous and agitated.  He also reported being irritable in service.  

* VA treatment records dated from December 2006 to August 2007 include assessments of depression; major depressive disorder; cognitive disorder, not otherwise specified; rule out PTSD.   

* An August 2007 VA mental health progress note from a psychiatry resident reflects an impression of major depressive disorder, rule out PTSD, and history of cognitive disorder, not otherwise specified.  

* Another VA mental health progress note from the same date in August 2007 reflects that the Veteran reported serving in a support unit in Korea, servicing aircraft.  He described several combat related stressors, including "seeing airplanes return after being shot up."  He reported that a friend of his "got blowed up and we found their bodies in the trees" adding that he was supposed to be on the plane but was called in to work and was unable to go with his friends.  He also described hearing someone being stabbed while he was on patrol duty.  The Veteran reported going to a bar with his supervising officer and "the next thing he knew he woke up in a hotel room and the officer had had sex with him."  He also described a post-service stressful event when he found his eight year old son shot between the eyes.  The social worker's diagnostic impressions were PTSD, depression, and cognitive disorder.  

* An October 2007 VA mental health progress note reflects that the Veteran continued to endorse PTSD symptoms of nightmares, increased anger/agitation, and occasional flashbacks.  The VA social worker completed a PTSD screening interview, during which the Veteran reported serving in a war zone and receiving friendly or hostile incoming fire from small arms, artillery, rockets, mortars, or bombs.  The social worker noted that the Veteran was not being evaluated for PTSD due to in-service sexual trauma, nor was he being evaluated for non-combat non-sexual trauma which occurred during service.  The social worker stated that "Perusal of medical electronic records, PCT Bio-Questionnaire, Mississippi Combat Scale, Military History, DD-214, and Diagnostic Interview revealed that this veteran does meet the full DSM-IV PTSD Criteria."  

* In his July 2009 VA Form 9, the Veteran reported in-service stressors including someone being shot at the guard gates in Korea when the Veteran was at the communications stand on the top of the hill above him and a friend of his being killed on a B29 over the base where he was working on the flight line when the plane was hit by an F86 fighter plane.  The Veteran stated that he would have been on the B29 if he had not had to work on the flight line and he had to start looking for the bodies of those on the B29 the following day.  He reported that this B29 incident occurred at Tyndall Air Force Base in Florida.  

* VA treatment records dated in April and November 2011 include assessments of PTSD, major depressive disorder, and adjustment disorder with mixed anxiety and depression.  

* During the January 2012 VA PTSD examination, the Veteran reported that he was stationed in Korea in 1956, was stationed in Florida, and had six months of service in Taiwan.  He denied time in a combat zone.  He stated that he was not presently experiencing any distress related to stressful military experiences.  The examiner discussed with the Veteran the stressors which were previously endorsed in his mental health records.  He stated that these stressors occurred and he had had problems with these stressors in the past, but he denied presently having any significant problems associated with these memories.  The three stressors discussed were: (1) learning that a soldier at another guard station had been stabbed to death while on guard duty in Korea; (2) one of his friends dying in a plane crash, with the Veteran noting that he was supposed to be on the plane but had to stay at work on the flight line in Florida; and (3) engaging in sexual behavior after drinking with his first sergeant.  The Veteran reported that he was drunk but not completely incapacitated when this third incident occurred.  He denied feeling fear, threatened, or coerced during this incident and the examiner stated that it was not clear whether this met the DSM-IV stressor criterion.  The examiner noted that the Veteran also experienced a post-military stressor when one of his sons was killed by his other son at age 8 in a gun accident.  

* The January 2012 VA examiner found that the Veteran met criterion A for a diagnosis of PTSD because he had been exposed to a traumatic event; however, he did not meet the full criteria for PTSD.  She acknowledged that the records indicated that the Veteran had re-experiencing symptoms in the past, but he was not presently reporting any re-experiencing symptoms.  

In rendering the requested opinion, the examiner MUST SPECIFICALLY CONSIDER AND ADDRESS the diagnoses of psychiatric disorders documented in the VA treatment records, IN PARTICULAR THE AUGUST AND OCTOBER 2007 FINDINGS OF PTSD (discussed above).  She must also consider and address the in-service reports of trouble sleeping and worrying about his family, as documented on the Veteran's December 1957 separation examination, as well as the Veteran's reports of feeling nervous and agitated from breathing jet fuel in service and his report of being irritable in service.  The examiner is advised that the Veteran is competent to describe symptoms of nervousness, agitation, and irritability, and is competent to report that he was exposed to jet fuel.

The examiner is also advised that a claim for service connection for a psychiatric disorder may be substantiated if the Veteran has had a psychiatric disorder related to service AT ANY TIME since January 2007, EVEN IF that disorder has since resolved.  

A complete explanation for all opinions expressed, should be set forth in the examination report.

If further examination of the Veteran is deemed necessary, arrange for the appellant to undergo VA examination to obtain the above-noted opinion.  In conjunction with the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

All indicated tests and studies should be accomplished.  All examination findings, along with the complete explanation for all opinions expressed, should be set forth in the examination report.

6.  Conduct any other appropriate development deemed necessary.  This includes affording the Veteran a VA examination to evaluate his claimed skin disorder if any evidence obtained on remand indicates that any skin disorder present since December 2006 may be related to service.  Thereafter, readjudicate the claims, considering all evidence of record.  If any benefit sought remains denied the Veteran and his attorney should be provided an SSOC.  An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).




